DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed on February 17th, 2022 has been considered and entered. Accordingly, claims 1, 7, 9, 12, and 25 have been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 25, and 31-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, the claims are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 9, and 25, the claims recite the abstract idea of receiving a characteristic of a current position and a characteristic of a target position and determining a route from the current position to the target position using information from a database and display the route on a mobile terminal, including “determining a position of an area matching the current position characteristic information based on the current position characteristic information”; “the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area”; “determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position”; and “determining a first route from the initial position to the target position” as recited in claim 1 and similarly recited in claims 9 and 25
The independent claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
                
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  For example, a human could perform the limitations of determining a position of a matching area, corresponding position information with respective areas and characteristic information acquired from an imaging apparatus, determining a position of an area matching a target position characteristic information, taking the determined position as a target position, and determining a first route from the initial position to the target position, as recited above purely mentally or with the aid of pen and paper. 
In addition, claims that recite a machine may still recite the abstract idea of a mental process if they are claimed as being performed on a machine.  See MPEP 2106.04(a)(2), III C (“The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures ‘can be carried out in existing computers long in use, no new machinery being necessary.’ Gottschalk 409 U.S at 67, 175 USPQ at 675”). 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a mobile terminal or via executable program codes that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).   Here, the additional elements recited include a “processor” (Claim 25), “memory” (Claim 25), “server” (Claim 1), “camera” (Claim 25), and a “mobile terminal” (Claim 1), which are merely generic computer components used as a tools to implement the abstract idea of a mental process.  See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Furthermore, applying or using the abstract idea with the claimed “cameras installed at respective areas” merely generally links the abstract idea to a parking assistance technological environment as it does not add a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment, since, for example the “camera installed at respective areas” does not provide an inventive concept to the claim as a whole. . See MPEP 2106.05(e) (“The claim should add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. The phrase "meaningful limitations" has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole”); MPEP 2106.05(h) (describing how Affinity Labs found the additional element of a cellular phone as doing no more than generally linking, “A more recent example of a limitation that does no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) . . . the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims”)
Here, the vehicle is passively recited and the camera sensor is merely used for pre-solution activity, i.e., data collection, and are not otherwise used to practically integrate the abstract idea akin to the cellular telephones in Affinity Labs, which the Federal Circuit found to merely confine the abstract idea to a particular technological environment. See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment”).  
In addition, the limitation “cameras installed at respective areas … acquire images of the respective areas” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Rather, the abstract idea is applied on a generic “mobile terminal”, “memory”, “processor”, and “sever” as recited in the claims. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”.
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a mobile terminal does not transform the abstract idea into a practical application of the abstract idea. 
Additionally, the limitations “receiving current position characteristic information sent by a mobile terminal…… the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image”, , “receiving target position characteristic information sent by a mobile terminal” are mere extra-solution activity. See, e.g., Bilski, 545 F.3d at 963 (en banc), aff’d sub nom Bilski v. Kappos, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  In addition, the acquired plurality of current position characteristic information is not limited as to how they are acquired, and even if claimed acquisition were recited to occur by a machine, such a limitation alone would not confer patentability. See CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); Accord Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Displaying a first route onto an electronic map of the mobile terminal is mere insignificant extra-solution activity, as supported by the MPEP 2106.05(g), see printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “a mobile terminal”, “a server”, “ a processor”, and “a memory” as found in claims 1, 9, and 25 does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. Utilizing a “ processor, a memory, communication interfaces and a bus” as stated in dependent claims 31 and 32 to execute code that implements the navigation method according to the independent claims does not show an “inventive concept”; see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014)
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., navigation system with the use of mobile terminals).
Accordingly, claims 1-12, 25, 31-32 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10504365.  The subject matter claimed in the instant application is fully disclosed in the referenced application and would be covered by any patent granted on that application since the referenced application and the instant application are claiming common subject matter, as follows: 

(Patent 10504365)
(amended instant application)
1. A navigation method applied to a server, comprising:
receiving current position feature information sent by a mobile terminal, determining a position of an area matching the current position feature information based on the current position feature information and a database stored in the server, and taking the position as an initial position, wherein the database is created by the server according to position information corresponding to respective areas and correspondence relationship between identification information of the respective areas and respective feature information, wherein the respective feature information is obtained based on feature images of respective areas and sent to the server, and the feature images of respective areas are acquired by image acquiring devices corresponding to the respective areas;
determining a position of one empty area of the areas as a target position based on the position information corresponding to the respective areas and the correspondence relationship between the identification information of the respective areas and the respective feature information currently stored in the database; and
determining a first route from the initial position to the target position, and displaying the first route on an electronic map of the mobile terminal.

8. The method according to claim 1, wherein the database stores the identification information and the position information corresponding to each of parking spaces and a license plate number of a vehicle parked currently or an image of a vehicle parked currently; and the current position feature information includes at least one of: identification information of a parking space, a license plate number or a comparison image.

1. A navigation method applied in a server, the method comprises: receiving current position characteristic information sent by a mobile terminal, and determining a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and taking the determined position as an initial position, the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image; wherein, the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area; receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image; and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal.


Although the claims 1 and 8 of Patent 10504365 (Herein referred to “Patent”) are not identical to claim 1 of the amended instant application (Herein referred to “Instant Application”), claim 1 of the instant application is rendered obvious in view of the patent claims in view of the prior art. For example, claims 1 and 8 of the patented application recite all elements of claim 1 of the instant application with the exception of a target position not being limited to that of an empty space.  Specifically, the independent claim of the instant application recite “receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image”, whereas the independent claim of the patent recite a “ determining a position of one empty area of the areas as a target position based on the position information corresponding to the respective areas and the correspondence relationship between the identification information of the respective areas and the respective feature information currently stored in the database”.  
For example, Chinese Patent Application Publication No. 105513403 to JIANHONG et al. (hereinafter "JIANHONG") discloses a method of “receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number, or a comparison image (See at least JIANHONG Paragraph 21 “B1. When parking, automatically capture the identification image corresponding to the current parking space through the vehicle-mounted image capture device, and identify the location information contained in the identification image corresponding to the current parking space;” | Paragraph 22 “B2. The in-vehicle image capture device sends the position information of the identified vehicle to a designated mobile phone through the Internet of Vehicles” | Paragraph 32 “The car search control module is used to control the designated mobile phone to automatically plan a route and navigate to the parking position according to the position information of the identification image corresponding to the current parking space when the car is searched.” | Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”).
Accordingly, it would have been obvious to one of ordinary skill in the art to receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image, as taught by JIANHONG in order to provide a navigation system that can be simply utilized (JIANHONG Paragraph 2 “The invention relates to the field of automotive electronics, in particular to a method and system for searching for a car in a parking lot based on image recognition.”).

Claim Interpretation
	The previous claim interpretations under 112(f) have been overcome due to examiners amendments	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejection of claim 25 has been overcome due to applicant’s amendments.
Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 7 and 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7 and 12 recites the narrow recitation “wherein identification information and position information corresponding to each of parking spaces, and license plate numbers or images of currently parked vehicles are stored in the database”, and the claim also recites “wherein identification information and position information corresponding to each of parking spaces, and license plate numbers or images of currently parked vehicles are stored in the database”, which is the broader statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is also is unclear since the claim requires both “each of” a list, but then also requires “or” for each list item such that the metes and bounds of what is and is not required to be included in the identification and position information. For the purposes of examination, under a broadest reasonable interpretation, one of parking spaces, and licenses plates or images is required to be included in the identification and position information. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, 12, 25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over JIANHONG (CN 105513403 A) (“JIANHONG”) (Translation Attached) in view of High (US 20170148324 A1) (“High”).
	In regards to claim 1, JIANHONG discloses a navigation method applied in a server (JIANHONG Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”), the method comprises: receiving current position characteristic information sent by a mobile terminal, and determining a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and taking the determined position as an initial position, the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (See at least JIANHONG Paragraph 24 “C1. When searching for a car, the designated mobile phone scans the identification image representing the location information at the pedestrian exit or the wall to obtain the current location of the mobile phone” | Paragraph 30 “a pre-setting module, used for drawing an identification image containing position information in advance in the parking spaces of the parking lot, and the identification image of each parking space corresponds to a unique position information;” | Paragraph 31 “The parking control module is used to control the vehicle image capture device to automatically capture the identification image corresponding to the current parking space when parking, identify the location information contained in the image, and send it to the designated mobile phone” | Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”); receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number, or a comparison image (See at least JIANHONG Paragraph 21 “B1. When parking, automatically capture the identification image corresponding to the current parking space through the vehicle-mounted image capture device, and identify the location information contained in the identification image corresponding to the current parking space;” | Paragraph 22 “B2. The in-vehicle image capture device sends the position information of the identified vehicle to a designated mobile phone through the Internet of Vehicles” | Paragraph 32 “The car search control module is used to control the designated mobile phone to automatically plan a route and navigate to the parking position according to the position information of the identification image corresponding to the current parking space when the car is searched.” | Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”); and determining a first route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal (See at least JIANHONG Paragraph 25 “C2. The designated mobile phone plans a route from the current location to the parking location according to the internal map of the parking lot;”).
	JIANHONG fails to explicitly disclose that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area.
	High teaches that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area (See at least High  FIG. 2 | Paragraph 22 “Databases and servers described with respect to the present invention can be included in a cloud model.” | Paragraph 33 “A central computer system (either located on premise or remotely) can use various types of data accessed from databases, parking lot sensors, in-store sensors, positions of customers utilizing their mobile devices, etc. to identify candidate parking spaces for customers. For example, to identify candidate parking spaces, a central computer system can utilize one or more of: customer location at the time a parking request is initiated, customer preferences and/or a customer shopping list (e.g., received with the parking request or accessed from a database), images from parking lot cameras, sensed data from other parking lot sensors (e.g., pavement sensors), Point-Of-Sale (POS) data (e.g., an indication of customer's checking out or about to checkout), etc. When a customer exits a store location, the central computer system can also provide directions to the customer's parking space to the customer's mobile device.” | Paragraph 34 “FIG. 2 illustrates an example computer architecture 200 that facilitates navigating a customer to a parking space. Referring to FIG. 2, computer architecture includes computer system 201, parking lot database 204,” | Paragraph 35 “As depicted, computer system 201 further includes parking space availability module 202 and database access module 203. Generally, parking space availability module 202 can utilize database access module 203 to store and access parking lot maps and customer information in parking lot database 204. Each parking lot map can be a layout of a parking lot for a given store location. The layout can include such detail as the number of parking spaces, the location of parking spaces relative to adjacent streets, the location of parking spaces relative to the store location entrances, the location of specialized parking spaces, such as, for example handicapped spaces, compact vehicle spaces, wide vehicle spaces, and/or RV parking spaces. Each parking lot map can also numerically identify each parking space. Numerical identification can correspond to parking space location within a parking lot.” | Paragraph 49 “Method 300 includes in response to receiving the request from the customer, accessing available parking space information, the available parking space information being maintained in a parking lot database, the parking lot database being updated by parking lot camera images and customer mobile devices (303). For example, in response parking direction request 221, database access module 203 can access parking space availability data 209 from parking lot database 204. Parking space availability data 209 can indicate whether a parking space is currently occupied, currently empty, and the duration of time a particular spot has been either occupied or empty” | Paragraph 50 “In general, database access module 203 can be configured to update data in parking lot database 204, including parking lot maps 205. Each parking lot map 205 can be associated with a particular store location. Each parking lot map 205 can also contain details, for example, regarding parking lot layout relative to store location entrances, parking lot layout relative to adjacent streets and street entrances to the parking lot, locations of compact vehicle parking spaces, wider vehicle parking spaces, shopping cart collection stalls, handicap parking spots, RV and bus parking, and covered parking, etc.”)
	It would have been obvious to one of ordinary skill in the art to have modified the method of JIANHONG to include that that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area, as taught by High as disclosed above, in order to ensure accurate location when using the navigation method (High Paragraph 1 “This invention relates generally to the field of parking navigation, and, more particularly, to navigating a customer to a parking space utilizing mobile devices and parking lot sensors”).

	With respect to claim 7, JIANHONG in view of High teach that the identification information and position information corresponding to each of parking spaces, and license plate numbers or images of currently parked vehicles are stored in the database (See at least JIANHONG Paragraph 12 “A. Draw an identification image containing location information in advance in the parking space of the parking lot, and the identification image of each parking space corresponds to a unique location information;”)

	In regards to claim 9, JIANHONG discloses a navigation method applied in a mobile terminal (JIANHONG Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”), the method comprises: obtaining current position characteristic information and sending the current position characteristic information to a server, such that the server determines a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and takes the determined position as an initial position, the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (See at least JIANHONG Paragraph 24 “C1. When searching for a car, the designated mobile phone scans the identification image representing the location information at the pedestrian exit or the wall to obtain the current location of the mobile phone” | Paragraph 30 “a pre-setting module, used for drawing an identification image containing position information in advance in the parking spaces of the parking lot, and the identification image of each parking space corresponds to a unique position information;” | Paragraph 31 “The parking control module is used to control the vehicle image capture device to automatically capture the identification image corresponding to the current parking space when parking, identify the location information contained in the image, and send it to the designated mobile phone” | Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”); -4-receiving target position characteristic information input by a user, and sending the target position characteristic information to the server, so that the server determines a position of an area matching the target position characteristic information based on the target position characteristic information and the database, takes the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number, or a comparison image (See at least JIANHONG Paragraph 21 “B1. When parking, automatically capture the identification image corresponding to the current parking space through the vehicle-mounted image capture device, and identify the location information contained in the identification image corresponding to the current parking space;” | Paragraph 22 “B2. The in-vehicle image capture device sends the position information of the identified vehicle to a designated mobile phone through the Internet of Vehicles” | Paragraph 32 “The car search control module is used to control the designated mobile phone to automatically plan a route and navigate to the parking position according to the position information of the identification image corresponding to the current parking space when the car is searched.” | Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”); and determines a route from the initial position to the target position; and receiving the route sent by the server, and displaying the route on an electronic map of the mobile terminal (See at least JIANHONG Paragraph 25 “C2. The designated mobile phone plans a route from the current location to the parking location according to the internal map of the parking lot;”).
JIANHONG fails to explicitly disclose that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area.
	High teaches that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area (See at least High  FIG. 2 | Paragraph 22 “Databases and servers described with respect to the present invention can be included in a cloud model.” | Paragraph 33 “A central computer system (either located on premise or remotely) can use various types of data accessed from databases, parking lot sensors, in-store sensors, positions of customers utilizing their mobile devices, etc. to identify candidate parking spaces for customers. For example, to identify candidate parking spaces, a central computer system can utilize one or more of: customer location at the time a parking request is initiated, customer preferences and/or a customer shopping list (e.g., received with the parking request or accessed from a database), images from parking lot cameras, sensed data from other parking lot sensors (e.g., pavement sensors), Point-Of-Sale (POS) data (e.g., an indication of customer's checking out or about to checkout), etc. When a customer exits a store location, the central computer system can also provide directions to the customer's parking space to the customer's mobile device.” | Paragraph 34 “FIG. 2 illustrates an example computer architecture 200 that facilitates navigating a customer to a parking space. Referring to FIG. 2, computer architecture includes computer system 201, parking lot database 204,” | Paragraph 35 “As depicted, computer system 201 further includes parking space availability module 202 and database access module 203. Generally, parking space availability module 202 can utilize database access module 203 to store and access parking lot maps and customer information in parking lot database 204. Each parking lot map can be a layout of a parking lot for a given store location. The layout can include such detail as the number of parking spaces, the location of parking spaces relative to adjacent streets, the location of parking spaces relative to the store location entrances, the location of specialized parking spaces, such as, for example handicapped spaces, compact vehicle spaces, wide vehicle spaces, and/or RV parking spaces. Each parking lot map can also numerically identify each parking space. Numerical identification can correspond to parking space location within a parking lot.” | Paragraph 49 “Method 300 includes in response to receiving the request from the customer, accessing available parking space information, the available parking space information being maintained in a parking lot database, the parking lot database being updated by parking lot camera images and customer mobile devices (303). For example, in response parking direction request 221, database access module 203 can access parking space availability data 209 from parking lot database 204. Parking space availability data 209 can indicate whether a parking space is currently occupied, currently empty, and the duration of time a particular spot has been either occupied or empty” | Paragraph 50 “In general, database access module 203 can be configured to update data in parking lot database 204, including parking lot maps 205. Each parking lot map 205 can be associated with a particular store location. Each parking lot map 205 can also contain details, for example, regarding parking lot layout relative to store location entrances, parking lot layout relative to adjacent streets and street entrances to the parking lot, locations of compact vehicle parking spaces, wider vehicle parking spaces, shopping cart collection stalls, handicap parking spots, RV and bus parking, and covered parking, etc.”)
	It would have been obvious to one of ordinary skill in the art to have modified the method of JIANHONG to include that that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area, as taught by High as disclosed above, in order to ensure accurate location when using the navigation method (High Paragraph 1 “This invention relates generally to the field of parking navigation, and, more particularly, to navigating a customer to a parking space utilizing mobile devices and parking lot sensors”).

	With respect to claim 12, JIANHONG in view of High teach that the identification information and position information corresponding to each of parking spaces, and license plate numbers or images of currently parked vehicles are stored in the database (See at least JIANHONG Paragraph 12 “A. Draw an identification image containing location information in advance in the parking space of the parking lot, and the identification image of each parking space corresponds to a unique location information;”).

	With respect to claim 25, JIANHONG teaches A navigation system, comprising: a server and a mobile terminal; 5the server is configured for performing a navigation method (JIANHONG Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”, comprising; receiving current position characteristic information sent by the mobile terminal, and determining a position of an area matching the current position characteristic information based on the current position characteristic information and a locally stored database, and taking the determined position as an initial position, the current position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (See at least JIANHONG Paragraph 24 “C1. When searching for a car, the designated mobile phone scans the identification image representing the location information at the pedestrian exit or the wall to obtain the current location of the mobile phone” | Paragraph 30 “a pre-setting module, used for drawing an identification image containing position information in advance in the parking spaces of the parking lot, and the identification image of each parking space corresponds to a unique position information;” | Paragraph 31 “The parking control module is used to control the vehicle image capture device to automatically capture the identification image corresponding to the current parking space when parking, identify the location information contained in the image, and send it to the designated mobile phone” | Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”);
receiving target position characteristic information sent by the mobile terminal, determining a position of an area matching the target position characteristic information based on the target position characteristic information and the database, and taking the determined position as a target position, the target position characteristic information comprises at least one of parking space identification information, a license plate number or a comparison image (See at least JIANHONG Paragraph 21 “B1. When parking, automatically capture the identification image corresponding to the current parking space through the vehicle-mounted image capture device, and identify the location information contained in the identification image corresponding to the current parking space;” | Paragraph 22 “B2. The in-vehicle image capture device sends the position information of the identified vehicle to a designated mobile phone through the Internet of Vehicles” | Paragraph 32 “The car search control module is used to control the designated mobile phone to automatically plan a route and navigate to the parking position according to the position information of the identification image corresponding to the current parking space when the car is searched.” | Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”); 
and determining a route from the initial position to the target position and displaying the first route on an electronic map of the mobile terminal (See at least JIANHONG Paragraph 25 “C2. The designated mobile phone plans a route from the current location to the parking location according to the internal map of the parking lot;”).
the mobile terminal comprises a processor and a memory for storing executable program codes, wherein the executable program codes are executed by the processor, so as to cause the processor to perform operations, comprising: obtaining current position characteristic information and sending the current position characteristic information to the server, such that the server determines a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and takes the determined position as an initial 6position (See at least JIANHONG Paragraph 24 “C1. When searching for a car, the designated mobile phone scans the identification image representing the location information at the pedestrian exit or the wall to obtain the current location of the mobile phone” | Paragraph 30 “a pre-setting module, used for drawing an identification image containing position information in advance in the parking spaces of the parking lot, and the identification image of each parking space corresponds to a unique position information;” | Paragraph 31 “The parking control module is used to control the vehicle image capture device to automatically capture the identification image corresponding to the current parking space when parking, identify the location information contained in the image, and send it to the designated mobile phone” | Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”); 
receiving target position characteristic information input by a user, and sending the target position characteristic information to the server, so that the server determines a position of an area matching the target position characteristic information based on the target position characteristic information and the database (See at least JIANHONG Paragraph 21 “B1. When parking, automatically capture the identification image corresponding to the current parking space through the vehicle-mounted image capture device, and identify the location information contained in the identification image corresponding to the current parking space;” | Paragraph 22 “B2. The in-vehicle image capture device sends the position information of the identified vehicle to a designated mobile phone through the Internet of Vehicles” | Paragraph 32 “The car search control module is used to control the designated mobile phone to automatically plan a route and navigate to the parking position according to the position information of the identification image corresponding to the current parking space when the car is searched.” | Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”), 
takes the determined position as a target position and determines a route from the initial position to the target position; and receiving the route sent by the server, and displaying the route on an electronic map of the mobile terminal (See at least JIANHONG Paragraph 25 “C2. The designated mobile phone plans a route from the current location to the parking location according to the internal map of the parking lot;”).
JIANHONG fails to explicitly disclose cameras installed at respective areas that acquire characteristic images of the respective areas and that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area.
High, however, teaches cameras installed at respective areas that acquire characteristic images of the respective areas (See at least High Paragraph 52 “Parking lot database 204 can be configured to store updates regarding the status of parking spaces available in the parking lot. The updates can be utilized to update parking space availability data 209. For example, camera system 246 can be configured to monitor the parking spaces in a parking lot. Camera system 246 can provide camera data 242 to parking space availability module 202. The camera data can include, for example, still images, video images, color images, black or white images, and the like.”) and that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area (See at least High  FIG. 2 | Paragraph 22 “Databases and servers described with respect to the present invention can be included in a cloud model.” | Paragraph 33 “A central computer system (either located on premise or remotely) can use various types of data accessed from databases, parking lot sensors, in-store sensors, positions of customers utilizing their mobile devices, etc. to identify candidate parking spaces for customers. For example, to identify candidate parking spaces, a central computer system can utilize one or more of: customer location at the time a parking request is initiated, customer preferences and/or a customer shopping list (e.g., received with the parking request or accessed from a database), images from parking lot cameras, sensed data from other parking lot sensors (e.g., pavement sensors), Point-Of-Sale (POS) data (e.g., an indication of customer's checking out or about to checkout), etc. When a customer exits a store location, the central computer system can also provide directions to the customer's parking space to the customer's mobile device.” | Paragraph 34 “FIG. 2 illustrates an example computer architecture 200 that facilitates navigating a customer to a parking space. Referring to FIG. 2, computer architecture includes computer system 201, parking lot database 204,” | Paragraph 35 “As depicted, computer system 201 further includes parking space availability module 202 and database access module 203. Generally, parking space availability module 202 can utilize database access module 203 to store and access parking lot maps and customer information in parking lot database 204. Each parking lot map can be a layout of a parking lot for a given store location. The layout can include such detail as the number of parking spaces, the location of parking spaces relative to adjacent streets, the location of parking spaces relative to the store location entrances, the location of specialized parking spaces, such as, for example handicapped spaces, compact vehicle spaces, wide vehicle spaces, and/or RV parking spaces. Each parking lot map can also numerically identify each parking space. Numerical identification can correspond to parking space location within a parking lot.” | Paragraph 49 “Method 300 includes in response to receiving the request from the customer, accessing available parking space information, the available parking space information being maintained in a parking lot database, the parking lot database being updated by parking lot camera images and customer mobile devices (303). For example, in response parking direction request 221, database access module 203 can access parking space availability data 209 from parking lot database 204. Parking space availability data 209 can indicate whether a parking space is currently occupied, currently empty, and the duration of time a particular spot has been either occupied or empty” | Paragraph 50 “In general, database access module 203 can be configured to update data in parking lot database 204, including parking lot maps 205. Each parking lot map 205 can be associated with a particular store location. Each parking lot map 205 can also contain details, for example, regarding parking lot layout relative to store location entrances, parking lot layout relative to adjacent streets and street entrances to the parking lot, locations of compact vehicle parking spaces, wider vehicle parking spaces, shopping cart collection stalls, handicap parking spots, RV and bus parking, and covered parking, etc.”)
	It would have been obvious to one of ordinary skill in the art to have modified the method of JIANHONG to include cameras installed at respective areas that acquire characteristic images of the respective areas that that the database is constructed by the server according to position information corresponding to respective areas and correspondence between characteristic information of the respective areas sent from one or more image acquiring apparatus for each of areas and identification information of the respective areas, wherein the characteristic information of the respective areas is obtained based on characteristic images corresponding to the respective areas, which are acquired by an image acquiring apparatus for each area, as taught by High as disclosed above, in order to ensure accurate location when using the navigation method (High Paragraph 1 “This invention relates generally to the field of parking navigation, and, more particularly, to navigating a customer to a parking space utilizing mobile devices and parking lot sensors”).

In regards to claim 31, JIANHONG in view of High teaches electronic apparatus, comprising: a processor, a memory, communication interfaces and a bus; the processor, the memory and the communication interfaces are connected and communicated with each other via the bus; the memory stores executable program codes;  -7-the processor executes a program corresponding to the executable program codes by reading the executable program codes stored in the memory, so as to implement the navigation method according to 1 (See at least High Paragraph 26 “Computing device 100 includes one or more processor(s) 102, one or more memory device(s) 104, one or more interface(s) 106, one or more mass storage device(s) 108, one or more Input/Output (I/O) device(s) 110, and a display device 130 all of which are coupled to a bus 112. Processor(s) 102 include one or more processors or controllers that execute instructions stored in memory device(s) 104 and/or mass storage device(s) 108. Processor(s) 102 may also include various types of computer storage media, such as cache memory.”).

In regards to claim 32, JIANHONG in view of High teaches electronic apparatus, comprising: a processor, a memory, communication interfaces and a bus; the processor, the memory and the communication interfaces are connected and communicated with each other via the bus; the memory stores executable program codes;  -7-the processor executes a program corresponding to the executable program codes by reading the executable program codes stored in the memory, so as to implement the navigation method according to 1 (See at least High Paragraph 26 “Computing device 100 includes one or more processor(s) 102, one or more memory device(s) 104, one or more interface(s) 106, one or more mass storage device(s) 108, one or more Input/Output (I/O) device(s) 110, and a display device 130 all of which are coupled to a bus 112. Processor(s) 102 include one or more processors or controllers that execute instructions stored in memory device(s) 104 and/or mass storage device(s) 108. Processor(s) 102 may also include various types of computer storage media, such as cache memory.”).

Claim 2, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JIANHONG (CN 105513403 A) (“JIANHONG”) (Translation Attached) in view of High (US 20170148324 A1) (“High”). further in view of Muramatsu (US 20040171391 A1) ("Muramatsu").
In regards to claim 2, JIANHONG in view of High fails to explicitly disclose that after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal.
Muramatsu teaches after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal. (Muramatsu Paragraph 46 “displaying a map based on the acquired map information, displaying a predetermined icon image at the current position, and displaying an icon image indicating the first bearing and an icon image indicating the second bearing,”).
It would have been obvious to one of ordinary skill in the art to have modified JIANHONG in view of High so that after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal, as taught by Muramatsu as disclosed above, in order to accurately detect the direction of the current position of the user of the navigation device after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal (Muramatsu Paragraph 7 “The present invention has been made in view of the above circumstances, and it is an object of the present invention to provide a mobile terminal device having a route guiding function of permitting the user to simply know a direction of a target based on user's current position and direction, and a route guiding method utilizing the mobile terminal device.”).

	In regards to claim 5, JIANHONG in view of High in view of Muramatsu disclose detecting the current position of the mobile terminal comprises: receiving current position characteristic information periodically sent by the mobile terminal, determining the position of an area matching the current position characteristic information based on the current position characteristic information and the database, and taking the determined position as the current position (See at least JIANHONG Paragraph 24 “C1. When searching for a car, the designated mobile phone scans the identification image representing the location information at the pedestrian exit or the wall to obtain the current location of the mobile phone” | Paragraph 30 “a pre-setting module, used for drawing an identification image containing position information in advance in the parking spaces of the parking lot, and the identification image of each parking space corresponds to a unique position information;” | Paragraph 31 “The parking control module is used to control the vehicle image capture device to automatically capture the identification image corresponding to the current parking space when parking, identify the location information contained in the image, and send it to the designated mobile phone” | Paragraph 79 “After the in-vehicle device recognizes the location information, it can also send the information to the server, and the corresponding mobile phone also sends the current location to the server, and the server plans the route and sends it to the mobile phone for route planning.”)

	In regards to claim 6, JIANHONG in view of High in view of Muramatsu disclose detecting whether an offset between the current position and the first route is greater than a predetermined threshold; and -3-if so, determining a second route from the current position to the target position according to the current position and the target position, and displaying the second route on the electronic map of the mobile terminal (See at least JIANHONG Paragraph 28 “D. If you make a mistake or get lost on the way to find the car, the designated mobile phone scans the wall or pillar object corresponding to the current position again to draw a small identification image containing the position information, and re-plan the route.” | Paragraph 45 “The route re-planning module is used for re-planning the route by re-scanning the wall or pillar object corresponding to the current location and drawing a small identification image containing the location information if the designated mobile phone goes wrong or gets lost on the way to find the car”). 

In regards to claim 10, JIANHONG in view of High teach the method of claim 9, but fails to explicitly disclose that after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal.
Muramatsu teaches after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal. (Muramatsu Paragraph 46 “displaying a map based on the acquired map information, displaying a predetermined icon image at the current position, and displaying an icon image indicating the first bearing and an icon image indicating the second bearing,”).
It would have been obvious to one of ordinary skill in the art to have modified JIANHONG in view of High so that after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal, as taught by Muramatsu as disclosed above, in order to accurately detect the direction of the current position of the user of the navigation device after displaying the first route on the electronic map of the mobile terminal, the method further comprises: detecting the current position of the mobile terminal, and displaying the current position on the electronic map of the mobile terminal (Muramatsu, Paragraph 7 “The present invention has been made in view of the above circumstances, and it is an object of the present invention to provide a mobile terminal device having a route guiding function of permitting the user to simply know a direction of a target based on user's current position and direction, and a route guiding method utilizing the mobile terminal device.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JIANHONG (CN 105513403 A) ("JIANHONG") ("JIANHONG") in view of High (US 20170148324 A1) ("High") in view of Muramatsu (US 20040171391 A1) ("Muramatsu") and further in view of Park (US 20040220729 A1) ("Park").
In regards to claim 3, JIANHONG in view of High and further in view of Muramatsu fails to explicitly disclose that detecting the current position of the mobile terminal comprises: obtaining movement state of the mobile terminal according to an inertial sensor in the mobile terminal; and determining the current position of the mobile terminal based on the initial position and the movement state of the mobile terminal.
Park teaches that detecting the current position of the mobile terminal comprises: obtaining movement state of the mobile terminal according to an inertial sensor in the mobile terminal; and determining the current position of the mobile terminal based on the initial position and the movement state of the mobile terminal (Park Paragraph 28-29 “As shown in FIG. 1, when the moving object travels, a certain position data transmitted from a plurality of GPS satellites 100 is received to the GPS receiver 102, and then transmitted to the main control part 110. As an embodiment, the system can include sensors for detecting travel speed and direction of the moving object. The main control part 110 decides or detects the present position of the moving object on the basis of a signal from the GPS receiver 102, and map matches the detected present position on the map data stored the map data storage part 108.”)
	It would have been obvious to one of ordinary skill in the art to have modified JIANHONG in view of High in view of Muramatsu so that detecting the current position of the mobile terminal comprises: obtaining movement state of the mobile terminal according to an inertial sensor in the mobile terminal; and determining the current position of the mobile terminal based on the initial position and the movement state of the mobile terminal, as taught by Park as disclosed above, in order to match detected present position of a moving object on the map data (Park Paragraph 4 “signals detected by a plurality of sensors mounted on the moving object, including a gyro that detects traveling direction and a speed sensor that detects traveling speed, for example, and matches the detected present position of the moving object on a map data.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JIANHONG (CN 105513403 A) ("JIANHONG") ("JIANHONG") in view of High (US 20170148324 A1) ("High") in view of Muramatsu (US 20040171391 A1) ("Muramatsu") and in view of Park (US 20040220729 A1) ("Park") further in view of Takahashi (US 20130210459 A1) (“Takahashi”).

In regards to claim 4, JIANHONG in view of High in view of Muramatsu in view of Park fail to explicitly disclose receiving, after a position correction instruction sent by the mobile terminal is received, the current position characteristic information sent by the mobile terminal, determining a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and updating the current position of the mobile terminal with the determined position.
Takahashi teaches receiving, after a position correction instruction sent by the mobile terminal is received, the current position characteristic information sent by the mobile terminal, determining a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and updating the current position of the mobile terminal with the determined position (Takahashi Paragraph 30 “Upon acquiring the sensor information such as the number of user's steps and the travelling direction of the mobile terminal 100 measured by the autonomous navigation measurement unit 160, the autonomous navigation calculation unit 180 calculates the current position of the mobile terminal 100 based on the sensor information and provides the map application unit 140 with the calculated current position. As stated above, if the calculated current position deviates from the setup route, the map application unit 140 performs map matching of the received current position calculated by the autonomous navigation calculation unit 180 onto the setup route and sends back the map-matched current position to the autonomous navigation calculation unit 180. Upon receiving the current position corrected in accordance with the map matching, the autonomous navigation calculation unit 180 compares the current position corrected in accordance with the map matching with the current position calculated by itself and determines whether the user has changed the route (reroute) into a route different from the setup route”).
It would have been obvious to one of ordinary skill in the art to have modified JIANHONG in view of High in view of Muramatsu in view of Park to receive, after a position correction instruction sent by the mobile terminal is received, the current position characteristic information sent by the mobile terminal, determining a position of an area matching the current position characteristic information based on the current position characteristic information and the database, and updating the current position of the mobile terminal with the determined position, as taught by Takahashi as disclosed above, in order to calculate a reroute when the position of the navigation system is corrected  (Takahashi Paragraph 7 “reroute detection unit configured to compare a first distance between the calculated current position of the mobile terminal and the reference position with a second distance … reroute detection unit requests the map application unit to search for a route again”).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  JIANHONG (CN 105513403 A) (“JIANHONG”) (Translation Attached) in view of High (US 20170148324 A1) (“High”) further in view of Sakakibara (US 20060271278 A1) ("Sakakibara").
In regards to claim 8, JIANHONG in view of High fail to explicitly disclose that a characteristic image of each area is acquired by the image acquiring apparatus for this area after detecting a change of the content contained in this area.
Sakakibara teaches that a characteristic image of each area is acquired by the image acquiring apparatus for this area after detecting a change of the content contained in this area (Paragraph 85 “The image data obtaining unit 12 may obtain the image data G from the camera 21 mounted on the rear end of the vehicle C. The image memory 6 may associate the image data G with the position of the vehicle and may store it as the past image data G2. Further, the control unit 3 may be configured to detect that the vehicle C has moved to a position near the end of the parking target area R based on the shift position signal SP, the steering sensor signal ST, and/or the vehicle speed signal Vp outputted from the vehicle ECU 20 through the vehicle side I/F unit 9. When the vehicle C comes to a position near the end of the parking target area R, the image drawing processing unit 19 may combine the past image data G2 and the current image data G1, and may output the composite screen 49 on the display 7” | Paragraph 88 “Each time the vehicle C moves the image updating distance Dx in the backward movement direction, the image drawing processing unit 19 may read the past image data G2 taken at a position before the current position by the image updating distance Dx, from the image memory 6. Then, the current image data G1 taken at the current position and the read past image data G2 taken at a position before he current position may be combined.”).
It would have been obvious to one of ordinary skill in the art to have modified JIANHONG in view of High so that a characteristic image of each area is acquired by the image acquiring apparatus for this area after detecting a change of the content contained in this area, as taught by Sakakibara as disclosed above, in order to reduce processing loads by combining past and current image data to improve parking assistance in a parking area (Sakakibara Paragraph 9 “The systems, methods, and programs may determine whether the vehicle has at least entered a target parking area and may display, based on the determination, an image on a display unit, the displayed image based on the past image data and image data taken at a current position of the vehicle”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  JIANHONG (CN 105513403 A) (“JIANHONG”) (Translation Attached) in view of High (US 20170148324 A1) (“High”) further in view of Herbst (US 20060004512 A1) ("Herbst").
In regards to claim 11, JIANHONG in view of High fail to explicitly disclose receiving current position characteristic information input by a user; acquiring a characteristic image and taking the characteristic image as the current position characteristic information.
Herbst teaches receiving current position characteristic information input by a user; acquiring a characteristic image and taking the characteristic image as the current position characteristic information (Herbst Refer to Fig. 11 and Paragraph 79 “FIG. 11 is a flow chart that depicts the steps performed by the route guidance function 126 to provide an image with a guidance information overlay. At step 1100, the route guidance function 126 determines whether an image is available in the geographic database 116 corresponding to the current location and direction of the navigation system 100 as it travels along the solution route provided by the route calculation function 124. In one embodiment, the route guidance function 126 references the road segment data record 304, node data record 306, pedestrian segment data record 308 and/or orientation node data record 310 corresponding to the current location of the navigation system 100 to determine whether an image data record 1000 exists. In one embodiment, the determination includes whether an appropriate image based on the direction of travel and/or time of day is available from the reference image data record 1000. At step 1102, the route guidance function 126 determines whether to present the image to the user of the navigation system 100 via the user interface 114. In one embodiment, the navigation system 100 provides images only when requested by the user of the navigation system 100. For example, the user may request the images using the user interface 114. In another embodiment, the navigation system 100 provides images automatically at every decision point along the calculated route.”).
It would have been obvious to one of ordinary skill in the art to have modified JIANHONG in view of High to receive current position characteristic information input by a user; acquiring a characteristic image and taking the characteristic image as the current position characteristic information, as taught by Herbst as disclosed above, in order to provide navigation features using images (Herbst Paragraph 2 “The present invention relates to a method and system for providing navigation features and functions, and more particularly to a method and system for collecting images and providing navigation features using the images”).

Response to Arguments
	Applicant’s arguments with respect to claims 1-12, 25, and 31-32 have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendments. The previous rejection under 35 USC 101 is maintained. The applicant argues that the use of a server, along with reading and constructing a database cannot be done mentally or with a pen and paper, arguing that the invention is not considered as a mental process or an abstract concept. The use of a server as an element does not make the process patent eligible, refer to “Revised Guidance Step 2A – Prong 2”.  The creation and use of a database does not make the patent process eligible, since a user can mentally correlate places and images based on where they have been and/or are currently in in order to determine areas of current position and target position, refer to “Revised Guidance Step 2A – Prong 1”. Furthermore, the use of a display to display a route is mere extra-solution activity and does not make the process patent eligible, refer to “Revised Guidance Step 2A – Prong 2”. Therefore, the applicant’s argument is found to not be persuasive.  The applicant’s amendment overcame the rejection of claim 25 under 35 USC 112(b), however the rejection of claims 7 and 12 were not overcome. Claim 7, and similarly claim 12, recite “the identification information and position information corresponding to each of parking spaces, and license plate numbers or images of currently parked vehicles are stored in the database”, the applicant is indefinite for reciting “each of” followed by a list that uses the terms “and” and “or”.  

Additional References Cited 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reijersen Van Buuren (US 20170083024 A1) is considered pertinent to the applicant’s disclosure because it describes a method for navigation of a large area while considering the positions of the navigation device. 
Fujiwara (US 20070225910 A1) is considered pertinent to the applicant’s disclosure because it describes a method of setting optimum guide points in order to determine a route from an initial position to a target destination. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                         
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667